DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 10, 12, and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the limitation “the second body-part” is withdrawn in light of the amendment to Claim 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 5, 7 – 10, 12 – 19, 21 – 22, and 33 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PG Pub 2016/0044463) in view of Kristensson et al. (U.S. PG Pub 2016/0048231).

Regarding Claim 1, Lee et al. teach a user-worn device (Figure 1, Element 102.  Paragraph 24) comprising: 

a processor (Figure 2, Elements 212 and 234.  Paragraphs 41 and 74) being operative to: 
receive, from the touch-device (Figure 1, Element 106.  Paragraph 27), an indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27), 
select data for transmission to the touch-device (Figure 1, Element 106.  Paragraph 27) based on the received indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.), and 
employ the ultrasonic transducer (Figure 2, Element 210.  Paragraphs 37 and 34) to produce ultrasound (Paragraph 34) that travels from the first body-part 
Lee et al. is silent with regards to while the second body-part is contacting the touch-device, employ the ultrasonic device to produce ultrasound.
Kristensson et al. teach while the second body-part (Figure 1, Element 115, Sub-Element not labeled, but is the finger.  Paragraphs 33 and 37) is contacting (Figure 2C, Element 267.  Paragraph 60) the touch-device (Figure 1, Element 105.  Paragraph 47), employ the ultrasonic device to produce ultrasound (Figure 4, Element 420.  Paragraph 74).
A person of ordinary skill in the art would have modified the teachings of the electronic system of Lee with the teachings of the input of Kristensson et al.  The motivation to modify the teachings of Lee with the teachings of Kristensson et al. is adding functionality by providing a device that is capable of application specific input, as taught by Kristensson et al. (Paragraph 7).

Regarding Claim 2, Lee et al. in view of Kristensson et al. teach the user-worn device (Figure 1, Element 102.  Paragraph 24) of claim 1 (See Above).  Lee et al. teach wherein the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. 

Regarding Claim 4, Lee et al. in view of Kristensson et al. teach the user-worn device (Figure 1, Element 102.  Paragraph 24) of claim 1 (See Above).  Lee et al. teach wherein the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27) comprises at least one of: information identifying the data to be transmitted, an identifier (Figure 4, Element 422.  Paragraphs 122) of the touch-device (Figure 1, Element 106.  Paragraph 27), a location of the touch-device, and information identifying a service which is accessible through the touch-device.

Regarding Claim 5, Lee et al. in view of Kristensson et al. teach the user-worn device (Figure 1, Element 102.  Paragraph 24) of claim 1 (See Above).  Lee et al. teach wherein the second body-part (Figures 3 - 6, Element 350.  Paragraph 115) of the user 

Regarding Claim 7, Lee et al. in view of Kristensson et al. teach the user-worn device (Figure 1, Element 102.  Paragraph 24) of claim 1 (See Above).  Lee et al. teach wherein the selected data comprises authentication credentials (Figure 4.  Paragraph 247) of the user.

Regarding Claim 8, Lee et al. in view of Kristensson et al. teach the user-worn device (Figure 1, Element 102.  Paragraph 24) of claim 1 (See Above).  Lee et al. teach further comprising a wristband (Figure 3, Element not labeled, but is the wristband of the watch-type device.  Paragraph 98) for wearing the user-worn device (Figure 1, Element 102.  Paragraph 24) around a wrist (Seen in Figures 3 – 6) of the user.

Regarding Claim 9, Lee et al. teach a touch-device (Figure 1, Element 106.  Paragraph 27) for communicating a user-worn device (Figure 1, Element 102.  Paragraph 24) being worn by a user and contacting a first body-part (Figures 3 - 6, Element 306.  Paragraph 98) of the user, the touch-device (Figure 1, Element 106.  Paragraph 27) with a comprising: 
an ultrasonic transducer (Figure 2, Element 210.  Paragraphs 37 and 34) for transmitting data between (Figures 1 and 2, Element 104.  Paragraph 34) the user-worn device (Figure 1, Element 102.  Paragraph 24) and the touch-device (Figure 1, Element 106.  Paragraph 27) encoded in ultrasound (Paragraph 34) via the first body-part 
a processor (Figure 2, Elements 212 and 234.  Paragraphs 41 and 74) being operative to: 
transmit, to the user-worn device (Figure 1, Element 102.  Paragraph 24), an indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27), and 
receive from the user-worn device (Figure 1, Element 102.  Paragraph 24) ultrasound (Paragraph 34) that travels from the user-worn device (Figure 1, Element 102.  Paragraph 24) to the touch device (Figure 1, Element 106.  Paragraph 27) via the first body-part (Figures 3 - 6, Element 306.  Paragraph 98) the second body-part (Figures 3 - 6, Element 350.  Paragraph 115), wherein the selected data (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) is encoded in the ultrasound (Paragraph 34).
Lee et al. is silent with regards to while the second body-part is contacting the touch-device, receive from the user-worn device ultrasound.
Kristensson et al. teach while the second body-part (Figure 1, Element 115, Sub-Element not labeled, but is the finger.  Paragraphs 33 and 37) is contacting (Figure 2C, 
A person of ordinary skill in the art would have modified the teachings of the electronic system of Lee with the teachings of the input of Kristensson et al.  The motivation to modify the teachings of Lee with the teachings of Kristensson et al. is adding functionality by providing a device that is capable of application specific input, as taught by Kristensson et al. (Paragraph 7).

Regarding Claim 10, Lee et al. in view of Kristensson et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 9 (See Above).  Lee et al. teach wherein the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27) is transmitted to the user-worn device (Figure 1, Element 102.  Paragraph 24) encoded in ultrasound (Paragraph 34) via the second body-part (Figures 3 - 6, Element 350.  Paragraph 115) of the user.

Regarding Claim 12, Lee et al. in view of Kristensson et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 9 (See Above).  Lee et al. teach further comprising a touchscreen (Paragraph 141), wherein the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. discloses that the access module 
Lee et al. is silent with regards to transmitting in response to detecting that the second body-part of the user touches the touchscreen.
Kristensson et al. teach transmitting in response to detecting (Figure 2C, Element 267.  Paragraph 60) that the second body-part of the user (Figure 1, Element 115.  Paragraph 37) touches the touchscreen (Figure 1, Element 105.  Paragraph 47).
A person of ordinary skill in the art would have modified the teachings of the electronic system of Lee with the teachings of the input of Kristensson et al.  The motivation to modify the teachings of Lee with the teachings of Kristensson et al. is adding functionality by providing a device that is capable of application specific input, as taught by Kristensson et al. (Paragraph 7).

Regarding Claim 13, Lee et al. in view of Kristensson et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 9 (See Above).  Lee et al. teach wherein the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27) comprises at least one of: information identifying the data to be transmitted, an identifier (Figure 4, Element 422.  Paragraphs 

Regarding Claim 14, Lee et al. in view of Kristensson et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 9 (See Above).  Lee et al. teach wherein the data comprises authentication credentials (Figure 4.  Paragraph 247) of the user.

Regarding Claim 15, Lee et al. in view of Kristensson et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 14 (See Above).  Lee et al. teach being further operative to authenticate the user in response to receiving the authentication credentials (Figure 4.  Paragraph 247).

Regarding Claim 16, Lee et al. in view of Kristensson et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 9 (See Above).  Lee et al. teach wherein the ultrasonic transducer (Figure 2, Element 210.  Paragraphs 37 and 34) is a touchscreen (Paragraph 141) comprised in the touch-device (Figure 1, Element 106.  Paragraph 27).

Regarding Claim 17, Lee et al. in view of Kristensson et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 9 (See Above).  Lee et al. teach being comprised in any one of: a mobile phone (Paragraph 27), a smartphone 

Regarding Claim 18, Lee et al. teach a method performed by a user-worn device (Figure 1, Element 102.  Paragraph 24) comprising an ultrasonic transducer (Figure 2, Element 210.  Paragraphs 37 and 34) configured for contacting a first body-part (Figures 3 - 6, Element 306.  Paragraph 98) of a user wearing the user-worn device (Figure 1, Element 102.  Paragraph 24), and transmitting data between (Figures 1 and 2, Element 104.  Paragraph 34) the user-worn device (Figure 1, Element 102.  Paragraph 24) and a touch-device (Figure 1, Element 106.  Paragraph 27) encoded in ultrasound (Paragraph 34) via a second body-part (Figures 3 - 6, Element 350.  Paragraph 115) of the user contacting the touch-device (Figure 1, Element 106.  Paragraph 27), the method comprising: 
receiving from the touch-device (Figure 1, Element 106.  Paragraph 27), an indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27), 
selecting data for transmission to the touch-device (Figure 1, Element 106.  Paragraph 27) based on the received indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. discloses that the access module (Element 708) controls which 
employing the ultrasonic transducer (Figure 2, Element 210.  Paragraphs 37 and 34) to produce ultrasound (Paragraph 34) that travels from the first body-part (Figures 3 - 6, Element 306.  Paragraph 98) to the touch-device (Figure 1, Element 106.  Paragraph 27) via the second body-part (Figures 3 - 6, Element 350.  Paragraph 115), wherein the selected data (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) is encoded in the ultrasound (Paragraph 34).
Lee et al. is silent with regards to while the second body-part is contacting the touch-device, employing the ultrasonic device to produce ultrasound.
Kristensson et al. teach while the second body-part (Figure 1, Element 115, Sub-Element not labeled, but is the finger.  Paragraphs 33 and 37) is contacting (Figure 2C, Element 267.  Paragraph 60) the touch-device (Figure 1, Element 105.  Paragraph 47), employing the ultrasonic device to produce ultrasound (Figure 4, Element 420.  Paragraph 74).
A person of ordinary skill in the art would have modified the teachings of the electronic system of Lee with the teachings of the input of Kristensson et al.  The motivation to modify the teachings of Lee with the teachings of Kristensson et al. is adding functionality by providing a device that is capable of application specific input, as taught by Kristensson et al. (Paragraph 7).

Regarding Claim 19, Lee et al. in view of Kristensson et al. teach the method of claim 18 (See Above).  Lee et al. teach wherein the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27) is received from the touch-device (Figure 1, Element 106.  Paragraph 27) encoded in ultrasound (Paragraph 34) via the second body-part (Figures 3 - 6, Element 350.  Paragraph 115) of the user.

Regarding Claim 21, Lee et al. in view of Kristensson et al. teach the method of claim 18 (See Above).  Lee et al. teach wherein the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27) comprises at least one of: information identifying the data to be transmitted, an identifier (Figure 4, Element 422.  Paragraphs 122) of the touch-device (Figure 1, Element 106.  Paragraph 27), a location of the touch-device, and information identifying a service which is accessible through the touch-device.

Regarding Claim 22, Lee et al. in view of Kristensson et al. teach the method of claim 18 (See Above).  Lee et al. teach wherein the second body-part (Figures 3 - 6, 

Regarding Claim 33, Lee et al. in view of Kristensson et al. teach a computer program product comprising a non-transitory computer-readable storage medium (Lee et al.  Paragraph 263) storing a computer program for programming a user-worn device (Lee et al. Figure 1, Element 102.  Paragraph 24) to perform the method of claim 18 (See Above).

Regarding Claim 34, Lee et al. in view of Kristensson et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 9 (See Above).  Lee et al. teach wherein the processor (Figure 2, Elements 212 and 234.  Paragraphs 41 and 74) is configured to transmit the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. discloses that the access module (Element 708) controls which instances of the target device can be controlled by the configuration based on the display type.) identifying data (Figure 7, Element 708.  Paragraph 182) to be transmitted to the touch-device (Figure 1, Element 106.  Paragraph 27) by employing the ultrasonic transducer (Figure 2, Element 210.  Paragraphs 37 and 34) to produce ultrasound (Paragraph 34) that travels from the ultrasonic transducer (Figure 2, Element 210.  Paragraphs 37 and 34) to the user-worn device (Figure 1, Element 102.  Paragraph 24) via the second body-part (Figures 3 - 6, Element 350.  Paragraph 115), wherein the indication (Figure 4, Element 422.  Paragraphs 122 and 182.  Lee et al. discloses that the access module (Element 708) controls which instances of the target device can be controlled by the 

Regarding Claim 35, Lee et al. in view of Kristensson et al. teach the touch-device (Figure 1, Element 106.  Paragraph 27) of claim 12 (See Above).  Lee et al. is silent with regards to wherein the indication identifying data to be transmitted to the touch-device is dependent on a location of touch of the second body-part of the user on the touchscreen.
Kristensson et al. teach wherein the indication (Figure 2C, Element 269.  Paragraph 61) identifying data to be transmitted to the touch-device (Figure 1, Element 105.  Paragraph 47) is dependent on a location of touch (Figure 2C, Element 261.  Paragraph 57) of the second body-part of the user (Figure 1, Element 115.  Paragraph 37) on the touchscreen (Figure 1, Element 105.  Paragraph 47).
A person of ordinary skill in the art would have modified the teachings of the electronic system of Lee with the teachings of the input of Kristensson et al.  The motivation to modify the teachings of Lee with the teachings of Kristensson et al. is adding functionality by providing a device that is capable of application specific input, as taught by Kristensson et al. (Paragraph 7).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PG Pub 2016/0044463) in view of Kristensson et al. (U.S. PG Pub 2016/0048231) in view of Boillot (U.S. PG Pub 2007/0120996).

Regarding Claim 6, Lee et al. in view of Kristensson et al. teach the user-worn device (Figure 1, Element 102.  Paragraph 24) of claim 5 (See Above).  Lee et al. teach the device being a user worn device (Figure 1, Element 102.  Paragraph 24) and the second device being the touch-device (Figure 1, Element 106.  Paragraph 27).
Lee et al. is silent with regards to wherein the ultrasonic transducer comprises a phased array of ultrasonic transmitters configured for selectively focusing an acoustic energy of emitted ultrasound to at least two fingers of the user, the user-worn device 
Boillot teach wherein the ultrasonic transducer (Figure 2, Element 110.  Paragraph 38) comprises a phased array of ultrasonic transmitters (Paragraph 38) configured for selectively focusing an acoustic energy of emitted ultrasound to at least two fingers of the user (Paragraph 41), the device being operative to transmit different data to the second device (Figure 1, Element 130.  Paragraph 27) via the at least two fingers of the user (Paragraph 30).
A person of ordinary skill in the art would have modified the teachings of the electronic system of Lee and the teachings of the input of Kristensson et al. with the teachings of the sensing unit of Boillot.  The motivation to modify the teachings of Lee et al. and Kristensson et al. with the teachings of Boillot is to provide a device with added functionality by allowing the device to identify different fingers for different intended functions, as taught by Boillot (Paragraph 10).


Response to Arguments
Regarding the first argument, in which the applicant asserts Lee fails to disclose at least “while the second body-part is contacting the touch-device, employ the ultrasonic transducer to produce ultrasound that travels from the first body-part to the touch device via the second body-part” of Claim 1.  The applicant argues that the cited paragraphs of Lee fail to teach the above limitation. The examiner respectfully disagrees with the applicant's assertion. 

Kristensson et al. discloses “FIG. 1A is a diagram of an exemplary environment 100 in which exemplary embodiments of modal body touch ultrasound sensing may be implemented. As illustrated, environment 100 includes a main device 105, an ultrasound device 110, and a user 115 (Paragraph 37).”  Kristensson et al. further discloses “Input field 267 stores data indicating an input. The input can be used to control the operation of main device 105. That is, the input may correspond to any input that could otherwise be performed by the user on main device 105. Given the wide variety of inputs 
All other arguments are considered moot in light of the above rejection and/or the response to the first argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625